COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-05-274-CR
 
 
ROBERT LOUIS REDDELL                                                      APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Robert Louis
Reddell appeals from a conviction for possession of methamphetamine in the
amount of more than one but less than four grams.  A jury convicted him and, upon his plea of
true to an enhancement paragraph, assessed his punishment at fifteen years= confinement in the Institutional Division of the Texas Department of
Criminal Justice.  The trial court
sentenced him accordingly.
Appellant=s court‑appointed appellate counsel has filed a motion to
withdraw as counsel and a brief in support of that motion.  In his brief, counsel has reviewed the
history of the case, including detailing the evidence presented. Counsel=s brief and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no reversible grounds on appeal and referencing any grounds that might
arguably support the appeal.[3]  Appellant has also filed a pro se brief,
contending that the evidence is insufficient to support his conviction, that
the methamphetamine evidence was obtained as a result of an illegal search and
seizure, and that the prosecutor engaged in improper argument at punishment. 




In our duties as a reviewing
court, we must conduct an independent evaluation of the record to determine
whether counsel is correct in determining that the appeal is frivolous.[4]  Only then may we grant counsel=s motion to withdraw.[5]  We have carefully reviewed the record, counsel=s brief, and Appellant=s pro se brief.  We agree with
counsel that the appeal is wholly frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.[6]  Therefore, we grant the motion to withdraw
filed by Appellant=s counsel
and affirm the trial court=s judgment.
 
PER CURIAM
PANEL F:    DAUPHINOT, GARDNER,
and WALKER, JJ.
WALKER, J. concurs without opinion.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
November 30, 2006




[1]See Tex.
R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct. 1396 
(1967).


[3]See Mays v. State, 904 S.W.2d 920, 922‑23
(Tex. App.CFort Worth 1995, no pet.).


[4]See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991); Mays, 904 S.W.2d at 923.


[5]See Penson v. Ohio, 488 U.S. 75, 83‑84, 109 S.
Ct. 346, 351 (1988).


[6]See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim.
App. 2005).